SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust 30, 2012 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2012 - CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version : 1 Table of Contents Company Info r mat i o n Capital Breakd own 1 Cash Proceed s 2 Parent Compa ny Fi n anc i a l S t at eme nt s Balance Sheet - A ssets 3 B alance Sheet - Liabilities 4 Statement of I ncome 6 Statement of Co mprehensive Income 8 Statement of Ca sh Flows 9 Statement of Ch an ge s i n S ha r eh o ld e rs’ Equ i t y 01/01/2012 to 06/30/2012 1 1 01/01/2011 to 06/30/2011 1 2 Statement of Va lue Added 1 3 Consolidated F i nan c ia l S ta t emen ts Balance Sheet - Assets 1 4 Balance Sheet - L iabilities 1 5 Statement of Income 1 7 Statement of Comprehen sive Income 1 9 Statement of Ca sh Flows 20 State men t o f Ch an ge s i n Shareholders’ Equity 01/01/2012 to 06/30/2012 2
